January 27, 2006


Mr. P. M. Schenkkan
Graves Dougherty Hearon & Moody, P.C.
401 Congress Avenue, Suite 2200
Austin, TX 78701
Mr. William T. Maxwell
Gilbert & Maxwell, P.L.L.C.
P. O. Box 1984
Houston, TX 77251

RE:   Case Number:  05-0806
      Court of Appeals Number:  13-05-00026-CV
      Trial Court Number:  2001-12-005152-A

Style:      TEXAS MUTUAL INSURANCE CO.
      v.
      ROBERT S. HOWELL, D.C. AND FIRST RIO VALLEY MEDICAL, P.A.

Dear Counsel:

      The Supreme Court of Texas today abated the petition  for  review  and
issued the enclosed abatement order in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Aurora De La   |
|   |Garza              |
|   |Ms. Cathy Wilborn  |